Citation Nr: 9905214	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  97-17 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Waiver of overpayment of pension benefits, in the amount of 
$814.  

(The issue of whether new and material evidence has been 
submitted to reopen a claim for entitlement to service 
connection for a left heel melanoma will be the subject of a 
separate decision under the same docket number.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel



INTRODUCTION

The veteran served on active duty from December 1942 to 
January 1946.  

This matter comes before the Board of Veterans' Appeal 
(Board) on appeal from a May 1997 decision of the Committee 
on Waivers and Compromises, which denied the veteran's 
request for an overpayment of $814 in pension benefits.  


FINDINGS OF FACT

1.  The veteran has been overpaid pension benefits in the 
amount of $814. 

2.  The failure of the Government to insist upon its rights 
to repayment of the assessed overpayment would result in 
unjust enrichment to the veteran, inasmuch as he accepted 
benefits to which he was not entitled.  

3.  Repayment of the debt would not deprive the veteran of 
the basic necessities of life, or otherwise defeat the 
purpose of the pension benefit program.  

4.  There are no other elements of the standard of "Equity 
and Good Conscience" which mandate waiving recovery of the 
overpayment.  


CONCLUSION OF LAW

Recovery of the overpayment of pension benefits, in the 
amount of $814, would not violate the standards of "Equity 
and Good Conscience."  38 U.S.C.A. §§ 5107, 5302 (West 
1991); 38 C.F.R. §§ 1.963, 1.965 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  By this 
finding, the Board means that the veteran has presented a 
claim which is not implausible when the contentions and the 
evidence of record are viewed in the light most favorable to 
the claim.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed.

A veteran who is receiving pension must notify VA of any 
material change or expected change in income or other 
circumstances that would affect the entitlement to receive, 
or the rate of, the benefit being paid. Such notice must be 
furnished when the veteran acquires knowledge that additional 
income will be received at a rate which if continued will 
cause his income to exceed the limitation or increment 
applicable to the rate of the benefit being paid. 38 C.F.R. § 
3.660 (1998). The payee's award will be reduced or 
discontinued effective the last day of the month in which the 
rate of income increased. 38 C.F.R. § 3.660.

The Board notes that the basic facts of this case are not in 
dispute.  The veteran was awarded pension benefits in a March 
1984 rating action, effective in March 1983.  In a March 1984 
letter informing the veteran that he had been awarded pension 
benefits, the RO asked a series of questions regarding the 
veteran's income.  Moreover, the Board notes that in a 
January 1985 letter, the veteran was informed he should 
notify the VA immediately if there was any change in his 
income or net worth.  

In a subsequent Improved Pension Eligibility Verification 
Report, received in April 1993, and covering the period from 
April 1992 to March 1993, the veteran reported no income from 
wages.  He also indicated that he did not anticipate any 
income from wages for the period from April 1993 to March 
1994.  This was confirmed by a subsequent Improved Pension 
Eligibility Verification Report received in May 1994.  

An Income Verification form completed in July 1996 indicated 
that the veteran had a total of $800 income during 1993.  As 
a result of this unreported income, the overpayment was 
created.  

The veteran submitted a request for waiver of the overpayment 
in April 1997, contending that the debt was created through 
no fault of his, and that if he was made to repay the debt, 
it would cause undue hardship.  With this request, the 
veteran attached a Financial Status Report, indicating that 
the veteran had an average monthly income of $707, consisting 
of $395 in wages and $311 in VA pension benefits.  His total 
monthly expenses were $617, leaving a total of $90 excess a 
month.  

The case was referred to the Committee on Waivers and 
Compromises, who concluded that in the creation of the debt, 
there was no fraud, misrepresentation or bad faith shown on 
the part of the veteran. Rather, the Committee concluded that 
the veteran should have known that his earnings were to be 
reported.  Additionally, the Committee concluded that there 
was a monthly surplus from which the debt could have been 
repaid.  

The overpayment was to be recouped by withholdings from the 
veteran's benefits.  In a subsequent Financial Status Report, 
received in February 1998, the veteran reported monthly gross 
salary (in the form of Social Security Administration (SSA) 
benefits) of $418 a month, and VA pension of $168 a month, 
for a total monthly net income of $586.  Total monthly 
expenses were $721, leaving a deficit of $135.  

The veteran presented testimony at a formal hearing in 
February 1998.  He reported that a prorated portion of his 
pension was being withheld each month, leaving the total of 
$168.  (Transcript, hereinafter T-1)  He stated that he had 
additional medical expenses, in the form of eyeglasses and 
dental work, which he could not afford.  (T-2,3)  As a 
result, he had to scrimp on all expenses.  (T-5)   He 
requested all money withheld be returned.  (T-8)

The law precludes waiver of recovery of an overpayment or 
waiver of collection of any indebtedness where fraud, 
misrepresentation, or bad faith is found to exist on the part 
of the appellant. 38 U.S.C.A. § 5302. The Board's review of 
the record reflects that the Committee has resolved this 
question in favor of the veteran, finding, explicitly, that 
the veteran's actions did not constitute fraud, 
misrepresentation, or bad faith.  The Board agrees that the 
evidence is in equipoise on the question of willful intent 
and the matter is therefore resolved to that extent in the 
appellant's favor.

Nevertheless, before recovery of this indebtedness from the 
appellant can be waived, it must also be shown that it would 
be against the principles of "Equity and Good Conscience" 
to require repayment of this debt to the Government. 38 
C.F.R. §§ 1.963, 1.965. The standard "Equity and Good 
Conscience" will be applied when the facts and circumstances 
in a particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights. The 
decision reached should not be unduly favorable or adverse to 
either side. The phrase "Equity and Good Conscience" means 
arriving at a fair decision between the obligor and the 
Government. In making this determination, consideration will 
be given to the following elements, which are not intended to 
be all-inclusive:

1. Fault of the debtor. Where actions of the debtor 
contribute to the creation of the debt.

2. Balancing of faults. Weighing fault of the debtor against 
the VA fault.

3. Undue hardship. Whether collection would deprive debtor or 
family of basic necessities.

4. Defeat the purpose. Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.

5. Unjust enrichment. Failure to make restitution would 
result in unfair gain to the debtor.

6. Changing position to one's detriment. Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.

38 C.F.R. § 1.965(a) (1998). See also Cullen v. Brown, 5 Vet. 
App. 510, 511-12 (1993).

The Board has carefully reviewed the entire record, in 
accordance with the provisions noted above regarding the 
principles of equity and good conscience.  A VA pension 
recipient must notify the VA of all circumstances which will 
affect his or his entitlement to receive, or the rate of, the 
benefit being paid. Such notice must be furnished when the 
recipient acquires knowledge that his or his income has 
changed. 38 C.F.R. § 3.660(a)(1) (1998).

In the veteran's case, he was given ample notification of the 
requirement to inform the VA of his income.  On two separate 
Improved Pension Eligibility Verification Reports, he 
indicated that he had no income in 1993.  He did not report 
the $800 in income, which was rather shown to be present in 
an income verification match.  The Board therefore concludes 
that it was the veteran's failure to notify the VA of his 
income which created the overpayment.  Had he provided 
correct financial information to the VA, the award of pension 
would have been appropriately adjusted. The blame for 
creation of such an overpayment clearly rests with the 
appellant, inasmuch as the RO took the appropriate action to 
adjust his award upon notification through the income 
verification match.

The Board next considered if recovery of the overpayment 
would create an undue hardship.  The Board notes that the 
veteran's initial Financial Status Report, including the full 
amount of the pension benefit, indicated that there was a 
surplus from which the overpayment could be recouped.  During 
the period of recoupment, when the pension benefits were 
lower due to the withholding of funds to pay the overpayment, 
the veteran's overall gross income was naturally decreased.  
However, upon recoupment of the overpayment, the veteran's 
pension benefits will return to the proper amount.  
Accordingly, any temporary loss of income due to the 
recoupment of pension benefits to which the veteran was not 
entitled will not, in the opinion of the board, result in 
undue hardship.  

Likewise, the Board concludes that recoupment of the 
overpayment would not defeat the purpose for which the 
benefits were granted.  Pension is an income based program.  
Hence, the program is structured so that as the veteran's 
income increases, his pension benefits decrease.  
Accordingly, a reduction in the veteran's benefits, creating 
an overpayment, would not defeat the purpose of the benefits 
but in fact be consistent with the purpose of the benefit.  
Thus, allowing the veteran to retain the funds to which he 
was not entitled would result in unjust enrichment.  

Considering the degree of fault in this case, the Board is 
not persuaded that recovery of the overpayment at issue would 
be unfair, unconscionable, or unjust. This is particularly so 
since the appellant continued to accept VA pension without 
informing the VA that he had income during 1993.  
Furthermore, the evidence of record discloses no other 
element of the standard of "Equity and Good Conscience" 
which would persuade the Board that the Government should 
waive its rights to the repayment of the assessed 
overpayment. The Board thus determines that the preponderance 
of the evidence is against a waiver of recovery of the VA 
pension indebtedness of $814, leaving no reasonable doubt to 
be resolved in the appellant's favor. 38 U.S.C.A. § 5107(a).

In so doing, the Board has noted the veteran's contention 
that there are other veterans who are receiving "pension" 
who work full time but who not had their benefits reduced.  
Without knowing the particulars of each case, the Board 
cannot verify that this is occurring.  However, the Board 
notes that pension benefits, such as the veteran is 
receiving, are based on the veteran's income.  However, 
compensation benefits, based on service connected 
disabilities, are not based on income.  Accordingly, a 
veteran would receive full compensation benefits regardless 
of the amount of his other income.  



ORDER

Waiver of overpayment of pension benefits is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

